Detailed Action
This office action is in response to the application filed November 12, 2019. 
Clams 1-20 are pending. 
This application claims priority to previous non-provisional application 14/948,224 and provisional application 62/082,518 with the earliest priority date of November 20, 2014. The claims as presently amended are entitled to the earliest filing date and examined based on the effective filing date of November 20, 2014. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Barrere” (US PG Pub 2016/0147571) in view of “Larsson” (US PG Pub 2016/0380908). 


1. A method of determining time complexity of software, comprising: receiving a software algorithm; (See Barrere receving a program to be analyzed for parallel processing in e.g. ¶¶32-37, 115-120)
 determining a plurality of parallel components for the software algorithm; (See Barrere including determing the operations for the program to be executed in parallel on subset data partitions in e.g. ¶¶32-37, 115-120)
receiving a dataset for each of the plurality of parallel components; (See Barrere dataset received, to be partitioned into data group subsets e.g. in ¶27) 
 determining one or more dataset splits for the dataset of each of the plurality of parallel components, and one or more timing values to process the plurality of parallel components; (Barrere Fig. 5, determining partitions in 52-58, ¶¶121-147) 

…for each of the plurality of parallel components based on the one or more dataset splits of each of the plurality of parallel components and the one or more timing values. (e.g. determining execution times per data size for the partitions in 58, Fig. 5, ¶147 based on the parallel components executed on the partitions, as well as the timing values considered by the algorithm including e.g. Ti, Tmin etc.)

Barrere does not explicitly teach, but Larrson teaches:
and calculating a time complexity (Larsson teaches creating a model for program execution which relates the execution times of the parallelized application operations to the input data set in e.g. ¶¶28-30). [Larsson’s parallel execution models teach or suggest the claimed “time complexity” where applicant’s specification describes time complexity as “Time complexity is the relationship of an algorithm's processing time to its input-dataset size” (Spec. page 12).] 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Barrere and Larrson as each is directed to modeling and prediction parallel execution times and Larsson recognized “a need exists to be able to predict the use or allocation of processing resources in a cloud computing module.” (¶5). 

Regarding dependent claims 2-8, and 13-15, Barrere and Larson further teach: 

2. The method of claim 1, further including: receiving the time complexity calculation; (Larsson teaches creating a model for program execution which relates the execution times of the parallelized application operations to the input data set in e.g. ¶¶28-30) inverting the time complexity calculation; (Larsson in ¶28-30 teaches embodiments predicting execution time, but also embodiments taking execution time as an input to determine the optimal hardware configuration) 
 receiving a desired processing time for the software algorithm; (Larsson in ¶28-30 teaches embodiments predicting execution time, but also embodiments taking execution time as an input to determine the optimal hardware configuration)
and calculating a dataset size for each of the plurality of parallel components to produce the desired processing time. (See 72-78 Fig. 5 of Barrere and ¶¶199-205 teaches iteratively determining the optimal partitioning of the dataset based on the hardware platform)

3. The method of claim 2, further including allocating a dataset to a plurality of processing elements. (See 72-78 Fig. 5 of Barrere and ¶¶199-205 teaches iteratively determining the optimal partitioning of the dataset based on the hardware platform to determine how the dataset should be allocated among the hardware platform)

4. The method of claim 2, further including determining one or more processing elements required to meet the desired processing time. (Larsson in ¶28-30 teaches embodiments predicting execution time, but also embodiments taking execution time as an input to determine the optimal hardware configuration)

5. The method of claim 2, further including creating a parallel processing model. (Larsson in Fig.2 ¶¶42-47 teaches creating and using parallel processing models)

6. The method of claim 2, further including determining a maximum number of processing elements to process the dataset of one or more of the plurality of parallel components. (See e.g. 78, fig. 5 of Barrere, ¶¶199-205 describing iteratively determining a number of processing elements to minimize execution time including the highest number of processor cores used). 

7. The method of claim 2, further including determining a minimum processing time of the dataset for one or more of the plurality of parallel components.(See Tmin of Fig. 5, determining the minimum execution time based on the different possible partitioning options of the data set). 

8. The method of claim 1, further including receiving one or more serial function codes of the software algorithm, calculating a processing time of the one or more serial function codes, (See 52-58, Fig. 5 of Barrere teaches receiving serial instruction for program operations and executing against the various partitions to determine iteratively the execution times associated with different partitioning of the dataset)
and summing the processing times of the one or more serial function codes. (Larsson e.g. ¶28-30 – inherent in determining the program execution time based on the parallel programming model requires adding the execution times of constituent fuction codes) 



13. The method of claim 1, further including outputting how many of a plurality of computer processing elements will be used. (See Larsson ¶30 describing output of the model including the processor hardware configuration used to execute the program in parallel)

14. The method of claim 13, wherein the plurality of computer processing elements includes a plurality of computer processor cores.
(See Larsson ¶30 describing output of the model including the processor cores used to execute the program in parallel)

15. The method of claim 13, wherein the plurality of computer processing elements includes a plurality of computer processors. (See Larsson e.g. ¶9 describing multiple processors used to execute the programs in parallel). 

Regarding Claim 16, Barrere teaches: 
16. A method of determining a speedup function of software: 
receiving a software algorithm; (See Barrere receving a program to be analyzed for parallel processing in e.g. ¶¶32-37, 115-120)
determining a plurality of parallel components for the software algorithm; (See Barrere including determing the operations for the program to be executed in parallel on subset data partitions in e.g. ¶¶32-37, 115-120)
 receiving a dataset for each of the plurality of components; (See Barrere dataset received, to be partitioned into data group subsets e.g. in ¶27)

determining one or more dataset splits for the dataset of each of the plurality of parallel components, and one or more timing values to process the plurality of parallel components; (Barrere Fig. 5, determining partitions in 52-58, ¶¶121-147) 

for each of the plurality of parallel components based on the one or more dataset splits and the one or more timing values. (e.g. determining execution times per data size for the partitions in 58, Fig. 5, ¶147 based on the parallel components executed on the partitions, as well as the timing values considered by the algorithm including e.g. Ti, Tmin etc.)

Barrere does not explicitly teach, but Larrson teaches:

and calculating a speedup function (Larsson teaches creating a model for program execution which relates the execution times of the parallelized application operations to the input data set in e.g. ¶¶28-30). [Larsson’s parallel execution models teach or suggest the claimed “time complexity” where applicant’s specification describes time complexity as “Time complexity is the relationship of an algorithm's processing time to its input-dataset size” (Spec. page 12).] 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Barrere and Larrson as each is directed to modeling and prediction parallel execution times and Larsson recognized “a need exists to be able to predict the use or allocation of processing resources in a cloud computing module.” (¶5). 

Regarding Claims 17, 18 and 20 Barrere and Larsson further teach: 
17. The method of claim 16, further including determining the speedup function based on the one or more dataset splits for one or more of the plurality of parallel components. (Barrere Fig. 5, determining partitions in 52-58, ¶¶121-147, optimal partitions in 72-78, ¶¶199-205)

18. The method of claim 16, further including: receiving the speedup function; (Larsson teaches creating a model for program execution which relates the execution times of the parallelized application operations to the input data set in e.g. ¶¶28-30)
inverting the speedup function; (Larsson in ¶28-30 teaches embodiments predicting execution time, but also embodiments taking execution time as an input to determine the optimal hardware configuration)
 receiving a desired speedup value for the software algorithm; (Larsson in ¶28-30 teaches embodiments predicting execution time, but also embodiments taking execution time as an input to determine the optimal hardware configuration)

and calculating the number of dataset splits for each of the plurality of parallel components to produce the desired speedup value. (See 72-78 Fig. 5 of Barrere and ¶¶199-205 teaches iteratively determining the optimal partitioning of the dataset based on the hardware platform)


20. The method of claim 16, further including outputting how many of a plurality of computer processing elements will be used. (See Larsson ¶30 describing output of the model including the processor hardware configuration used to execute the program in parallel)


Claim(s) 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Barrere” (US PG Pub 2016/0147571) in view of “Larsson” (US PG Pub 2016/0380908) as applied above and further in view of “Hirsch” (US PG Pub 2014/0188818). 

Regarding Claim 9, Barrere et al teach the limitations of claim 9, but do not further teach, while Hirsch teaches: 
9. The method of claim 1, further including receiving a time value unaccounted for, receiving a desired overhead time, and calculating an overhead time complexity. (See Hirsch teaches calculating the cost (overhead) of parallelization and duplicating of a dataset in determining whether to deduplicate the dataset in a tradeoff between time complexity and space complexity in e.g. ¶¶17-18, 36-40)  
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teaches of Barrere et al an Hirsch as each is directed to partitioning and parallel execution of programs and Hirsch recognized “an optimal calculation operation is applied in polynomial time to the matching segments for selecting a globally optimal subset of a set of matching segments according to overhead considerations for minimizing an overall size of a deduplicated file by determining a trade off between a time complexity and a space complexity.” (¶5). 

Regarding Claims 10-12 and 19, Hirsch further teaches: 
10. The method of claim 9, determining one or more communication channels required to meet the desired overhead time. (See Hirsch teaches calculating the cost of (overhead) of parallelization and duplicating of a dataset in determining whether to deduplicate the dataset in a tradeoff between time complexity and space complexity in e.g. ¶¶17-18, 36-40)  
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teaches of Barrere et al an Hirsch as each is directed to partitioning and parallel execution of programs and Hirsch recognized “an optimal calculation operation is applied in polynomial time to the matching segments for selecting a globally optimal subset of a set of matching segments according to overhead considerations for minimizing an overall size of a deduplicated file by determining a trade off between a time complexity and a space complexity.” (¶5). 

11. The method of claim 1, further including searching for time complexity polynomial terms. (See Hirsch teaches an optimal calculation in polynomial time by determining a tradeoff between time and space complexities in e.g. ¶¶17-18, 36-40)  
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teaches of Barrere et al an Hirsch as each is directed to partitioning and parallel execution of programs and Hirsch recognized “an optimal calculation operation is applied in polynomial time to the matching segments for selecting a globally optimal subset of a set of matching segments according to overhead considerations for minimizing an overall size of a deduplicated file by determining a trade off between a time complexity and a space complexity.” (¶5). 


12. The method of claim 1, further including searching for time space complexity polynomial terms. (See Hirsch teaches an optimal calculation in polynomial time by determining a tradeoff between time and space complexities in e.g. ¶¶17-18, 36-40)  
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teaches of Barrere et al an Hirsch as each is directed to partitioning and parallel execution of programs and Hirsch recognized “an optimal calculation operation is applied in polynomial time to the matching segments for selecting a globally optimal subset of a set of matching segments according to overhead considerations for minimizing an overall size of a deduplicated file by determining a trade off between a time complexity and a space complexity.” (¶5). 



19. The method of claim 16, further including determining and flagging overhead computing resources. (See Hirsch teaches calculating the cost of (overhead) of parallelization and duplicating of a dataset in determining whether to deduplicate the dataset in a tradeoff between time complexity and space complexity in e.g. ¶¶17-18, 36-40)  
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teaches of Barrere et al an Hirsch as each is directed to partitioning and parallel execution of programs and Hirsch recognized “an optimal calculation operation is applied in polynomial time to the matching segments for selecting a globally optimal subset of a set of matching segments according to overhead considerations for minimizing an overall size of a deduplicated file by determining a trade off between a time complexity and a space complexity.” (¶5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the PTO-892 includes additional relevant references regarding applicant’s disclosure teaching parallelization speedup partitioning optimizations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
8/25/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191